Citation Nr: 1825873	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-18 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 6, 2011, for an increased 50 percent disability rating for PTSD.  

3.  Entitlement to an increased rating for diabetes mellitus, type II.

4.  Entitlement to non-service connected pension.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for a skin disability, to include chloracne.  

7.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, neurocognitive disorder, insomnia, and major depressive disorder.  

8.  Entitlement to service connection for an anti-social personality disorder.  

9.  Entitlement to an initial compensable rating for poly-substance abuse.  

10.  Entitlement to an effective date prior to September 1, 2006, for service-connection for polysubstance abuse.  

11.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 1970 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which were issued in February 2012 and May 2013. 

In the February 2012 rating decision, the RO confirmed and continued its previous denials of service connection for chloracne, polysubstance abuse, anti-social personality, and paranoid schizophrenia, denied non-service connected pension and TDIU, increased the disability rating to 50 percent for PTSD, effective May 6, 2011, and continued the 20 percent disability rating for diabetes mellitus, type II.  

In the May 2013 rating decision, the RO implemented the Board's decision, which granted service-connection for polysubstance abuse as secondary to PTSD and assigned a noncompensable rating, effective September 1, 2006.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  In this case, the last prior denial for the issues of service connection for antisocial personality and a left eye disability was issued by the 
RO in a March 1977 rating decision.  The last prior denial for the issue of service connection for paranoid schizophrenia was issued by the RO in a February 2004 rating decision and the last prior denial for the issue of service connection for chloracne was issued by the RO in a February 2006 rating decision.  

At the time of the March 1977, February 2004, and February 2006 rating decisions, all of the Veteran's service military personnel records were not associated with the claims file.  After a review of the evidence, the Board finds that relevant military personnel records have been added to the record since the last prior decisions.  
As such, the Board will reconsider the claims of service connection for antisocial personality, left eye disability, paranoid schizophrenia, and chloracne on a de novo basis, without the need for new and material evidence.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for paranoid schizophrenia and anti-social personality disorder as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record and claimed by the Veteran, to include neurocognitive disorder, insomnia, and major depressive disorder.  

The issues of entitlement to increased ratings for PTSD, diabetes mellitus, type II, and polysubstance abuse, and service connection for a skin disability, an acquired psychiatric disability, and left eye disability, and entitlement to a TDIU and non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was granted in a June 2000 rating decision which assigned a noncompensable disability rating, effective December 29, 1999.  The Veteran submitted a notice of disagreement with this decision.  

2.  In a subsequent July 2002 rating decision, the disability rating for PTSD was increased to 30 percent, effective December 29, 1999.  The Veteran submitted a notice of disagreement with this decision.  In a September 2003 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD and remanded the issue of an earlier effective date.  In a June 2007 decision, the Board denied entitlement to an effective date earlier than December 29, 1999, for the grant of service connection for PTSD.  The Veteran did not appeal these decisions.  Accordingly, the September 2003 and June 2007 Board decisions became final.  

3.  The Veteran filed a claim for service connection for drug abuse, including as secondary to PTSD, in September 2006.  Ultimately, in a May 2013 decision, the Board granted service connection for polysubstance abuse as secondary to service-connected PTSD.  The RO implemented the Board's decision in a May 2013 rating decision and assigned a noncompensable rating for the Veteran's service-connected polysubstance abuse and assigned an effective date of September 1, 2006.           

4.  The Veteran's request for an increased rating for his service-connected PTSD was received on April 28, 2011.  

5.  A factually ascertainable increase in disability was not shown to have occurred within one year prior to April 28, 2011.  

6.  The Veteran's personality disorder is not a disease or injury for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 28, 2011, for a 50 percent rating for PTSD have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400.

2.  The criteria for an effective date prior to September 1, 2006, for the award of service connection for polysubstance abuse have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.159, 3.160, 3.400.  

3.  The criteria for service connection for an anti-social personality disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.127.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  

With regard to the issue of entitlement to service connection for an anti-social personality disorder, this duty to notify was satisfied through a letter dated in April 2014.  

With regard to the issue of an entitlement to an effective date prior to May 6, 2011, for an increased 50 percent disability rating for PTSD, this duty to notify was satisfied through a letter dated in June 2013.   

With regard to the issue of an effective date earlier than September 1, 2006, for the award of a noncompensable rating for polysubstance abuse, the claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment record, pertinent treatment records, and providing an examination when necessary.  

All service treatment and personnel records have been obtained and the Veteran has been provided an opportunity for a hearing.  As discussed below, all of the Veteran's post-service treatment records have not been obtained.  In addition, 
VA examinations have not been requested regarding the issues adjudicated herein.  However, VA will refrain from providing assistance in obtaining evidence for a claim when there is no reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. §§ 3.159(d).  In the present case, the Veteran is not entitled to service connection for an anti-social personality disorder as a matter of law.  See 38 C.F.R. §§ 3.159(d)(3), 4.127.  Furthermore, the issue of entitlement to earlier effective dates do not involve a medical question.  Given this, developing the claim in order to obtain post-service treatment records and a VA examination would delay the adjudication without any benefit extending to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  

As such, the Board will proceed with consideration of the Veteran's claims.  

I.  Effective Dates

It is well established that the "effective date assigned for a secondarily service-connected condition is governed by 38 C.F.R. § 3.400,"  Ellington v. Nicholson, 
22 Vet. App. 141, 145 (2007), which provides that the effective date of an award of service connection will be the "date of receipt of claim, or date entitlement arose, whichever is later" 38 C.F.R. § 3.400(b)(2).  

The mere presence of medical evidence, including medical records, does not establish an intent on the part of the Veteran to seek secondary service connection.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also MacPhee v. Nicholson, 
459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical had not previously been determined to be service-connected).  Thus, any such medical records are insufficient to establish an application for service connection.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (stating that where a veteran had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).

For claims for an increase in a service connected disability, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2); VAOPGCPREC 12-98 .

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    

As detailed in the findings of fact, the Veteran's disability rating for PTSD was increased to 30 percent in a July 2002 rating decision.  The Veteran appealed and in a September 2003 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD and remanded the issue of an earlier effective date.  In a June 2007 decision, the Board denied entitlement to an effective date earlier than December 29, 1999, for the grant of service connection for PTSD.  The Veteran did not appeal these decisions.  Accordingly, the September 2003 and June 2007 Board decisions became final.  See 38 C.F.R. § 20.1100(a) (2017) ("Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.").

The Veteran filed a claim for an increased rating for his service-connected PTSD on April 28, 2011.  In a rating decision issued in February 2012, the RO increased the disability rating to 50 percent, effective May 6, 2011.  The Veteran contends that an earlier effective date is warranted.   

After a review of the claims file, the Board finds that an effective date of April 28, 2011, but no earlier, is warranted.  In this regard, the Veteran submitted a claim form for an increased rating for his service-connected PTSD, which had two date stamps, April 28, 2011, and May 6, 2011.  There was no communication between the September 2003 and June 2007 Board decisions that might be construed as a claim for an increased rating for PTSD.  Moreover, the Veteran did not report that his PTSD symptoms were worsening until his statement received on April 28, 2011.  

Furthermore, the Board finds that the record does not establish that it was factually ascertainable that the Veteran's PTSD symptoms increased from April 2010 to April 2011.  In this regard, the Veteran's treatment records do not reveal any increase in severity prior to his April 28, 2011, statement.  

Accordingly, an effective date prior to April 28, 2011, for a 50 percent disability rating for the Veteran's service connected PTSD is not warranted.  

With regard to the issue of entitlement to an earlier effective date for the Veteran's service-connected polysubstance abuse, the Board notes that the Veteran filed a claim for service connection for polysubstance abuse as secondary to his service-connected PTSD on September 1, 2006.  As detailed in the findings of fact, the Board ultimately awarded service connection for polysubstance abuse in a May 2013 decision.  The RO implemented the Board's decision in a May 2013 rating decision and awarded a noncompensable rating, effective September 1, 2006.  

The Veteran asserts that he is entitled to service connection for polysubstance abuse, effective December 29, 1999.  He states that the RO failed to adjudicate his claim for polysubstance abuse when he filed a claim for service connection for PTSD in December 1999, and accordingly, he is entitled to service connection for polysubstance abuse from the same date that he filed for PTSD.  

After a review of the evidence, the Board finds that the Veteran is not entitled to an effective date for his award of service connection for polysubstance abuse prior to September 1, 2006.  In this regard, the effective date of a secondary service connection claim is the date of receipt of the claim or date entitlement arose, whichever is later.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007); 38 C.F.R. § 3.400(b)(2).  In this case, the claim for service connection for polysubstance abuse was received on September 1, 2006.  

Furthermore, a claim for secondary service connection is not part of an original service connection claim.  See Manzanares v. Shulkin, 863 F.3d. 1374 (Fed. Cir. 2017) (rejecting the argument that a combination of 38 C.F.R. §§ 3.310(a) and 3.156(b) should be construed to mean that a claim for secondary service connection is "part of" an original service-connected condition, and that a claim for an increased rating constitutes new evidence filed in connection with the original claim).  Accordingly, the Veteran's claim for service connection for PTSD in December 1999 cannot be construed as filing a secondary claim for service connection for polysubstance abuse disorder as it goes against the precedential case law just noted.  

Lastly, although the Veteran's medical records indicate that he had a long history of substance abuse problems, the mere receipt of medical evidence does not establish an intent to file a claim.  See Brannon, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection[.]")); see also Lalonde, 12 Vet. App. at 382 (stating that where Veteran had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Accordingly, an effective date prior to September 1, 2006, for the award of service connection for polysubstance abuse is not warranted.  

II.  Service Connection

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.30 (c), 4.9 (2017).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

The Veteran's service treatment records reveal that he was diagnosed with antisocial behavior in June 1971.  Following discharge from service, he was assessed with passive aggressive personality in November 1976.  In January 1977, he was diagnosed with antisocial personality.  From February 1982 to October 2006, he has been assessed with a personality disorder.  

The Veteran re-filed his claim for an anti-social personality in February 2012.  The Veteran's VA treatment records from February 2012 to 2015 do not reveal that he has been assessed with and/or sought treatment for a personality disorder.  Regardless, even assuming the Veteran has a current personality disorder, personality disorders are not considered diseases or injury for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

Service connection may be granted for additional disability on top of a personality disorder that results from a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).  However, in the absence of a superimposed disease or injury, service connection may not be granted for a personality disorder, even if symptoms increased in severity in service, as a personality disorder is not a disease or injury eligible for service connection.  In the present case, the Veteran has not asserted, nor does the evidence reveal, that he has an additional disability on top of his personality disorder that results from a superimposed disease or injury in service.  

Accordingly, the probative evidence demonstrates that the Veteran's personality disorder is not a disease or injury for VA compensation purposes.  Thus, the claim for service connection for an anti-social personality must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v, 1 Vet. App. at 53.

ORDER

An effective date prior to April 28, 2011, for a 50 percent disability rating for the Veteran's service connected PTSD is denied.   

An effective date prior to September 1, 2006, for service connection for polysubstance abuse is denied.  

Service connection for an anti-social personality disorder is denied.  


REMAND

At the outset, the Board notes that the Veteran's VA treatment records from April 2015 to the present are not associated with the claims file.  In a June 2015 statement the Veteran indicated that he was treating at the VA.  Accordingly, on remand, the RO should obtain and associate with the claims file the Veteran's treatment records from April 2015 to the present.  The Board will defer adjudication on the remaining issues until the updated VA treatment records are obtained and associated with the claims file.  

Furthermore, the Veteran filed a claim for a skin disability and asserts it is related to service, including his exposure to Agent Orange.  The Veteran's military personnel records show that he served in Vietnam from July 1970 through October 1971.  Thus, his exposure to herbicide agents is presumed.  Additionally, his treatment records reveal that he has been assessed with dermatitis.  Accordingly, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's skin disability.  

In addition, the Veteran filed a claim for a left eye disability and asserts it is related to service and/or secondary to his service-connected diabetes mellitus, type II.  His VA treatment records reveal that he was hit with a rifle in Vietnam and concerned about diabetes affecting his eyes.  He has been assessed with blurred vision and macular scar of the left eye.  Accordingly, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's left eye disability.  

The Veteran filed a claim for service connection for paranoid schizophrenia and has  been assessed with neurocognitive disorder, insomnia, and major depressive disorder throughout the pertinent time period.  The Veteran is also service-connected for PTSD and polysubstance abuse and has indicated that an increased rating is warranted.  Given the in-service noted psychiatric disabilities, various post-service psychiatric diagnoses, and the Veteran's assertions that he is warranted increased ratings for his service-connected psychiatric disabilities, the Board finds that a VA examination is warranted to determine the nature and etiology of his pending claim for an acquired psychiatric disability and his claim for increased ratings for his service-connected PTSD and polysubstance abuse.  

The Board also notes that the RO requested the name and address of the Veteran's employer on his VA Form 21-8940 in October 2014.  The Veteran did not respond.  Accordingly, on remand, the RO should forward an additional VA Form 21-8940 to the Veteran and provide him a reasonable time to respond with the requested information.  The pension issue is deferred until VA treatment records and examination reports are obtained.  The Board notes that, if granted, the non service-connected pension rate would be greater than his 60 percent compensation rate.  Compare 38 U.S.C.A. § 1114(f), with Veterans Benefits Administration, Veterans Pension Rate Table - Effective 12/1/17, https://www.benefits.va.gov/PENSION/current_rates_veteran_pen.asp.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records, including psychiatric treatment, from April 2015 to the present.  

2.  Forward to the Veteran and his representative a VA Form 21-8940 and request the Veteran to respond with the appropriate information, including the name and address of his employer where he worked as a warehouse stocker.  Provide the Veteran and his representative a reasonable time to respond with the requested information.  

3.  After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all skin disorders found on examination and identified during the pendency of this claim or soon before the filing of this claim in April 2011, including dermatitis.  For each diagnosed skin disability, the examiner should respond to the following questions:

A.  Is it at least as likely as not (a 50 percent probability or more) that any skin disability had its onset in and/or is otherwise etiologically related to his period of active service, including his presumed exposure to herbicide agents, such as Agent Orange?

B.  Please identify and discuss the impact that the Veteran's skin disability has on his ability to work.   

A comprehensive rationale must be provided for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

4.  After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability and the current severity of the Veteran's service-connected PTSD and polysubstance abuse disorder.   The examiner must respond to the following questions:

A.  Other than the Veteran's service-connected disabilities of PTSD and polysubstance abuse, the examiner is to identify and discuss all additional psychiatric disorders found on examination and identified during the pendency or soon before the filing of this claim in February 2012, including paranoid schizophrenia, neurocognitive disorder, insomnia, and major depressive disorder.  For each diagnosed psychiatric disability, the examiner should respond to the following question:  is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset in and/or is otherwise etiologically related to the Veteran's period of active service?  Please identify and discuss the impact that the Veteran's psychiatric disability has on his ability to work.   

B.  Discuss and determine the severity of the Veteran's service-connected PTSD.  To the extent any symptoms are intertwined with any additional psychiatric disability, please discuss, and to the extent possible, please identify the level of severity of the Veteran's PTSD separately.  All appropriate test, studies, and evaluations should be conducted.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.    

C.  Discuss and determine the severity of the Veteran's service-connected polysubstance abuse.  To the extent any symptoms are intertwined with any additional psychiatric disability, please discuss, and to the extent possible, please identify the level of severity of the Veteran's polysubstance abuse separately.   All appropriate tests, studies, and evaluations should be conducted.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's polysubstance abuse.    

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of any left eye disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any left eye disability identified during the pendency of this claim or soon before the filing of this claim in February 2013, including blurred vision and macular scar of the left eye, and respond to the following:

A.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left eye disability was caused by his service-connected diabetes mellitus, type II.  

B.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left eye disability was aggravated (worsened beyond its natural progression) as a result of his service-connected diabetes mellitus, type II?

C.  If the Veteran's left eye disability was not caused and/or aggravated by his service-connected diabetes mellitus, type II, then is at least as likely as not (probability of at least 50 percent) that his left eye disability had its onset in and/or is otherwise etiologically related to his period of active service?

D.  Please identify and discuss the impact that the Veteran's left eye disability has on his ability to work.

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  Specifically, the examiner should discuss the Veteran's assertion that his left eye disability was incurred as a result of a rifle hitting his left eye in Vietnam.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran  and his representative a supplemental statement of the case which addresses all relevant evidence.  Afford the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


